Exhibit 10.3
 
[mipslogo.gif]
 
 
 
 
 
 
November 9, 2011




Hand Delivered
Personal and Confidential


Mr. Maury Austin


Re:  Transition And Consulting Agreement


Dear Maury:
 
This letter sets forth our mutual agreement (the “Agreement”) with respect to
the terms of your transition from employment with MIPS Technologies, Inc.
(“MIPS” or “Company”), and upon your signature, constitutes the Agreement
between you and MIPS relating to this separation and subsequent consulting
period.    Accordingly, it is understood and agreed as follows:


1.   Separation Date.  Your last day of employment with the Company will be
November 9, 2011 (the “Separation Date”). PLEASE NOTE: The earliest date that
you can sign this Agreement is your Separation Date.  On the Separation Date,
the Company will pay you all accrued base salary earned through the Separation
Date, and all accrued and unused vacation earned through the Separation Date (if
any), subject to standard payroll deductions and withholdings.  You are entitled
to these payments by law and will receive them regardless of whether or not you
sign this Agreement.  Effective upon your Separation Date, you resign any
position you may hold as an employee, officer or director of the Company or of
any subsidiary or affiliate of the Company.  In this regard, you agree to
execute documents evidencing such resignations as required by local laws and as
reasonably requested by the Company.
 
2.   Consulting Relationship. If you sign this Agreement and allow the releases
contained herein to become effective, then the Company agrees to retain you, and
you agree to make yourself available to perform services, as a consultant to the
Company on the following terms:
 
(a)   Consulting Period.  The Consulting Period shall begin on the Separation
Date and continue through and including August 17, 2012, unless terminated
earlier as set forth herein (the “Consulting Period”).  The Consulting Period
may end prior to the end of this period in one of three ways:  (i) The
Consulting Period will end on the date that you accept full time (40 hours per
week) employment with another employer and you agree to provide immediate
written notice to the Company of your acceptance; (ii) You may terminate the
Consulting Period at any time upon providing at least thirty (30) days’ advance
written notice to the Company; or (iii) The Company may terminate the Consulting
Period immediately only if you materially breach any statutory, contractual, or
common law obligation you owe to the Company (including, without limitation, any
material breach of this Agreement or your Confidential Information and
Inventions Agreement (“CIIA”)).
 
    (b)    Consulting Services.  During the Consulting Period, with reasonable
notice and at mutually acceptable times, you shall make yourself available to
provide consulting services (the “Services”) within your areas of expertise as
requested by the Company.  In particular, the Services shall include, without
limitation, any efforts necessary to transition your current responsibilities;
advice and
 
 
 
[letterhead.gif]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Mr. Maury Austin
November 9, 2011
Page 2
 
 
assistance on matters involving the Finance and Facilities departments;
responding to questions from other Company departments; and completion of D&O
questionnaires as needed both during and after the Consulting Period.  You agree
to make yourself available to provide the Services throughout the Consulting
Period.  You shall exercise the highest degree of professionalism and utilize
your expertise and creative talents in performing the Services.  During the
Consulting Period, you shall be free to pursue other employment or consulting
engagements with third parties, provided that you do not provide services to any
third parties that are competitors of the Company, and your other engagements do
not unreasonably interfere with your performance of your Services to the
Company.
 
(c)   Monthly Consulting Fees.  During the Consulting Period, the Company will
pay you consulting fees at the monthly rate of $28,529.91, which will be the
fees owed regardless of the number of hours of Services that you actually
provide during the month (the “Consulting Fees”).  The Consulting Fees shall be
paid on a monthly basis on the Company’s regular payroll dates.  You will not be
required to submit an invoice to the Company’s Accounts Payable group.  In the
event that, pursuant to Section 2(a), you terminate the Consulting Period upon
thirty (30) days’ notice, you will continue to receive Consulting Fees over the
thirty-day period following such notice of termination (which shall be your
final Consulting Fees).  If the Company terminates the Consulting Period, or the
Consulting Period terminates due to your acceptance of employment with another
employer, then your final Consulting Fees shall consist of fees accrued only
through the Consulting Period termination date.
 
(d)   Equity. You and the Company agree that conversion of your status from an
employee to an independent contractor of the Company, as contemplated by this
Agreement, will not result in a termination of your “Continuous Service” for
purposes of the Company’s equity plans (the “Plans”) and your outstanding
compensatory equity awards (the “Awards”).  Accordingly, to the extent
consistent with the Plan and your stock award agreement(s) (consisting of both
stock options and restricted stock unit awards), vesting of your Awards will
continue (subject to your Continuous Service) during the Consulting Period in
accordance with the vesting schedules applicable to each such Award, and you
will be able to exercise any Awards that are vested options during such period
of Continuous Service and during the applicable period after the termination of
your Continuous Service provided in your award agreements, which, for instance,
provide for a twelve (12) month post-termination exercise period upon a normal
termination of Continuous Service.  In no event will you be able to exercise any
options after expiration of the original term of such option.  In addition, and
notwithstanding anything to the contrary in any of your Awards agreements, the
terms of the Plans, or otherwise, the Awards will not be subject to any
accelerated vesting provisions relating to a change in control of the
Company.  Notwithstanding the foregoing, the Company is not providing any tax
advice or guidance to you, and you are strongly encouraged to seek advice
concerning the tax aspects of this Agreement (including with respect to your
Awards) from your personal tax advisors.  Except as amended hereby, your rights
to the Awards are governed in full by your stock award agreements and the
Plans.  In addition, the Company takes this opportunity to remind you that you
are subject to certain restrictions under the Company’s insider trading policy
and the rule and regulations of the Securities and Exchange Commission.
 
(e)   Protection of Information.  You agree that, during the Consulting Period
and thereafter, you will not, except for the purposes of performing your
Services, use or disclose any confidential or proprietary information or
materials of the Company that you obtain or develop in the course of performing
the Services or that you obtained during your employment with the Company.  Any
and all work product you create in the course of performing the Services will be
the sole and exclusive property of the Company.  You hereby assign to the
Company all right, title, and interest in all inventions, techniques, processes,
materials, and other intellectual property and work product developed in the
course of performing the Services.
 
 
 

--------------------------------------------------------------------------------

 
Mr. Maury Austin
November 9, 2011
Page 3
 
 
(f)   Authority During Consulting Period.  After the Separation Date, you will
have no authority to bind the Company to any contractual obligations, whether
written, oral or implied, and you shall not represent or purport to represent
the Company in any manner whatsoever to any third party unless authorized to do
so in writing by the Company.
 
(g)   Independent Contractor Status.  You acknowledge and agree that during the
Consulting Period you will be an independent contractor of the Company and not
an employee, and you will not be entitled to any of the benefits that the
Company may make available to its employees, such as group insurance, workers’
compensation insurance coverage, profit sharing or retirement benefits, other
than your rights to continued group health insurance coverage under COBRA or as
otherwise provided by law.  Because you will perform the Services as an
independent contractor, the Company will not withhold from the Consulting Fees
any amount for taxes, social security or other payroll deductions, and the
Consulting Fees shall be reported on an Internal Revenue Service Form 1099.  You
acknowledge and agree to accept exclusive liability for complying with all
applicable local, state and federal laws governing self-employed individuals,
including obligations such as payment of taxes, Social Security, disability and
other contributions related to the Consulting Fees.  In the event that any
federal, state or local taxing authority determines that you are an employee
rather than an independent contractor, you agree to indemnify the Company for
and against any taxes, withholdings, interest and penalties (with the exception
of employer’s share of Social Security, if any), arising from the Company’s
payment of the Consulting Fees.
 
(h)   Expenses.  The Company will reimburse you, pursuant to its regular
business practice, for reasonable, documented business expenses incurred in
performing the Services (if any).
 
(i)   Company Policies.  You agree to abide by the Company’s standard workplace
policies and procedures during the Consulting Period, and for any period of time
after termination of the Consulting Period to the extent that such policies and
procedures continue to apply.
 
3.   Health Insurance.  To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), and by the Company’s
current group health insurance policies, you will be eligible to continue your
group health insurance benefits after the Separation Date, if you so elect and
at your sole expense.  Later, you may be able to convert to an individual policy
through the provider of the Company’s health insurance, if you wish.  You will
be provided with a separate notice of your COBRA rights and obligations within
the timing required by law.
 
4.   Other Compensation Or Benefits.  You acknowledge that, except as expressly
provided in this Agreement, you have not earned, are not owed, and will not
receive from the Company any additional compensation, severance, equity vesting
or equity awards, or benefits on or after the Separation Date, with the
exception of any vested benefits you may have under the express terms of a
written ERISA-qualified benefit plan (e.g., 401(k) account).  By way of example
but not limitation, you acknowledge that, other than as set forth in this
Agreement, you have not earned, are not owed, and will not be provided, any
incentive compensation, commissions, or equity; provided, however, that you have
received a bonus for the FY2011 bonus period pursuant to the terms of the
applicable bonus plan.  You will not, however, be eligible for a bonus for
FY2012.  You represent that you  have received all the leave and leave benefits
and protections for which you are eligible pursuant to the Family and Medical
Leave Act, the California Family Rights Act, or otherwise; and have not suffered
any on-the-job injury for which you have not already filed a claim.  
 
5.    Return of Property.  Other than your current Apple laptop computer which
you may keep after the IT department re-formats the hard drive, you have
returned to the Company all items of property
 
 
 
 

--------------------------------------------------------------------------------

Mr. Maury Austin
November 9, 2011
Page 4
 
provided by the Company for your use, and items paid for by the Company and
provided for your use, during your employment with the Company including but not
limited to all access cards, keys, identification badges, cell phones, pagers,
laptop computers and other equipment and related laptop computer items.  On the
Separation Date, your voicemail, email and site access privileges will end,
except to the extent required to provide the Services as specified herein.  You
represent that you have returned to the Company or destroyed all documents and
materials created or received by you in the course and scope of your employment
with the Company (including any documents or materials on any home computer),
whether in paper or electronic or other form and including copies, summaries and
excerpts thereof, except your personal copies of documents evidencing your hire,
rate of compensation, benefits, any stock options or other equity awards, the
letter notifying you of your separation, this Agreement,  and your CIIA.
 
6.   Separation Date Process.  On or before your Separation Date, you agree to
attend an exit interview with Human Resources and sign and deliver the enclosed
Employment Termination Certificate (“Attachment A”).  
 
7.   Release.  In exchange for the Consulting relationship specified herein,
including all of the compensation and benefits provided to you by that
relationship, you hereby agree:  
 
(a)   General Release.  You fully and forever waive, release, acquit and
discharge the Company and any and all past, current and future parent,
subsidiary and affiliated companies, predecessors and successors thereto, as
well as their respective officers, directors, agents, employees, affiliates,
insurers, representatives, shareholders and assigns (collectively, the
“Releasees”), from any and all claims, actions, charges, complaints, grievances
and causes of action of whatever nature, whether now known or unknown, that
arise from or relate to events, acts or omissions occurring on or prior to the
date you sign this Agreement.


(b)   Scope of Release.  This general release includes, but is not limited
to:  (a) all claims arising out of or in any way related to your employment with
the Company or the termination of that employment, (b) all claims related to
your compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, restricted stock units, or any other ownership
interests in the Company; (c) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(d) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (e) all federal, state, and
local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
American with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act (as amended) (the “ADEA”), and analogous state statutes and local
enactments (including, without limitation, the California Fair Employment and
Housing Act).


(c)   ADEA Waiver. You hereby acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA, and that the
consideration given for the waiver and release you have given in this Agreement
is in addition to anything of value to which you were already entitled.  You
further acknowledge that:  (i) your waiver and release do not apply to any
rights or claims that may arise after the date you sign this Agreement; (ii) you
should consult with an attorney prior to signing this Agreement (although you
may voluntarily decide not to do so); (iii) you have twenty-one (21) days to
consider this Agreement (although you may choose voluntarily to sign this
Agreement sooner); (iv) you have seven (7) days following the date you sign this
Agreement to revoke this Agreement in a written revocation sent to the Company;
and (v) this Agreement will not be effective until the date upon which the
revocation period has expired, which will be the eighth day after you sign this
Agreement, provided that you do not revoke it (the “Effective Date”).
 
 
 
 

--------------------------------------------------------------------------------

Mr. Maury Austin
November 9, 2011
Page 5
 
 
       (d)   Section 1542 Waiver.  In furtherance of your intent to waive and
release all claims “whether now known or unknown,” you specifically waive the
rights and benefits conferred upon you by California Civil Code Section 1542
(“Section 1542”) or, if not applicable to you, any applicable state law that is
comparable to Section 1542.  You understand that Section 1542 states as follows
(parentheticals added):
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR (I.E., YOU) DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR (I.E., THE COMPANY).
 
You understand that this means that, if you later discover facts different from
or in addition to those that you now know or believe to be true, that the
waivers and releases of this Agreement shall be and remain in full force and
effect in all respects notwithstanding such different or additional facts or
your later discovery of such facts.


(e)   Excluded Claims.  Nothing in this Agreement shall release:  (a) any claims
that may arise after the date you sign this Agreement; (b) any rights you have
under this Agreement, (c) any rights you have to indemnification under
applicable law or the Indemnification Agreement that you have entered into with
the Company, or (d) any rights which may not be waived as a matter of law.  In
addition, nothing in this Agreement shall prevent you from filing with,
cooperating with, testifying before, or participating in any investigation or
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, or any analogous state agency, except that you acknowledge and agree that
you shall not be entitled to receive any monetary benefits in connection with
any such claim, charge, or proceeding with regard to any claim released in this
Agreement.
 
8.   Cooperation.  As part of the Services, you agree to cooperate with the
Company, diligently and in good faith by providing information that may be
requested by the Company about your pending work and work information so that it
may be properly transitioned to others within the Company.  You agree that you
will not voluntarily provide assistance, information or advice, directly or
indirectly (including through agents or attorneys), to any person or entity in
connection with any claim or cause of action of any kind brought against the
Company, nor shall you induce or encourage any person or entity to bring such
claims.  However, it will not violate this Agreement if you testify truthfully
when required to do so by a valid subpoena or under similar compulsion of
law.  Further, you agree to voluntarily cooperate with the Company if you have
knowledge of facts relevant to any threatened or pending litigation against the
Company by making yourself reasonably available without further compensation for
interviews with the Company’s counsel, for preparing for and providing
deposition testimony, and for preparing for and providing trial testimony.


9.   No Admissions.  You agree that neither the fact nor any aspect of this
Agreement is intended, or should be construed at any time, to be an admission of
liability or wrongdoing by any of the Releasees.
 
10.   Nondisparagement. You agree that you will not make any negative or
disparaging statements or comments, either as fact or as opinion, about the
Releasees including, but not limited to, the services, business, market
position, performance and other similar information concerning the Company,
provided however that you may respond accurately and fully to any question,
inquiry or request for information when required by legal process.
 
11.   Filing with the SEC.  You agree that this Agreement may be filed by the
Company with the Securities and Exchange Commission.
 
 
 
 

--------------------------------------------------------------------------------

Mr. Maury Austin
November 9, 2011
Page 6
 
 
12.   CIIA.  You represent that you have, at all times during your employment
with the Company, complied with your obligations under your CIIA, and you
understand and acknowledge that, even if you did not sign this Agreement, you
would still be bound by obligations after your Separation Date under your CIIA
in accordance with its terms.   
 
13.   Severability.  The provisions of this Agreement are severable, and if any
part of it is found to be invalid or unenforceable, the other parts shall remain
fully valid and enforceable.  Specifically, should a court, arbitrator, or
government agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.
 
14.   Entire Agreement.  In signing this Agreement and by not revoking your
agreement to it, you represent and warrant that you are not relying on any
statements, representations, negotiations, promises or agreements that are not
expressly set forth in this Agreement.  You understand and agree that (i) this
Agreement contains your entire understanding, and the entire agreement by you,
with respect to the matters covered herein; and (ii) this Agreement merges,
cancels, supersedes and replaces all prior statements, representations,
negotiations, promises or agreements relating to the subjects covered by this
Agreement that may have been made by any of the Releasees, except your CIIA, the
Indemnification Agreement that you have entered into with the Company, and any
debt obligation you owe to the Company, all of which remain in full force and
effect in accordance with their terms.  For the avoidance of doubt, we agree
that your services as a consultant shall be considered included in the term
“employment” under the terms and conditions of the CIIA only, except as set
forth in Section 5 therein. This Agreement only may be modified in a written
agreement signed by you and a duly authorized officer of the Company.
 
15.   California Law.  This Agreement is entered into and governed by the laws
of the State of California.
 
We wish you much success in your future endeavors.
 

   Sincerely,
 
/s/ SANDEEP VIJ
 
Sandeep Vij
President & CEO

 
 
By signing this Agreement, I acknowledge that I have had the opportunity to
review this Agreement carefully; that I understand the terms of the Agreement;
and I knowingly and voluntarily agree to them.
 
 

 Date:
November 9, 2011
     Signature:
 /s/ MAURY AUSTIN         
     Name: Maury Austin


 
 
 

--------------------------------------------------------------------------------

 
Mr. Maury Austin
November 9, 2011
Page 7 





ATTACHMENT A
EMPLOYMENT TERMINATION CERTIFICATE


I, Maury Austin, hereby certify that as part of my separation from MIPS
Technologies, Inc. and/or its subsidiaries, branch offices, affiliates,
successors or assigns (collectively, “MIPS”), I have been reminded of my ongoing
obligation to MIPS to avoid work which conflicts with my continuing obligations
to MIPS, including my obligations to: (1) not disclose confidential information
of MIPS and (2) not to use such confidential information except for the benefit
of MIPS.  I further certify that I have returned all materials, including (but
not limited to) documents (in any form, such as paper or electronic) devices,
records, data, notes, reports, proposals, agreements (in draft and final form),
lists, correspondence, specifications, drawings, blueprints, and/or
reproductions of any such items, belonging to MIPS, licensed to MIPS and/or
received from MIPS, including (but not limited to) all materials prepared by me
during the course of my employment by MIPS.  I acknowledge that I am not
authorized to remove any such materials (including copies) or other property
from MIPS’ premises.


I further certify that I have complied with all the terms of the Confidential
Information and Inventions Agreement signed by me, including the reporting of
any inventions, conceived or made by me (solely or jointly with others) covered
by that agreement.


I further agree that in the future I will comply with all of the terms of the
Confidential Information and Inventions Agreement including, but not limited to,
holding in strictest confidence any confidential information of MIPS, including
MIPS’ trade secrets.  I will preserve as confidential all such information
including (but not limited to) all confidential products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs,
databases, other original works of authorship, employee and customer lists,
business plans, financial or organizational information or other subject matter
pertaining to any business of MIPS or any of its clients, customers, consultants
or licensees. I further acknowledge that information regarding MIPS employees
including without limitation organizational charts, employee compensation and
other benefits offered to employees constitute valuable confidential information
and/or trade secrets of MIPS, and that use of such would constitute a violation
of MIPS’ rights, which rights survive my termination of employment.


I understand that courts have classified employees and their identities as
valuable corporate assets and in the same category as confidential privileged
information.  Accordingly, I have an obligation not to use or disclose to others
the names of MIPS employees for recruitment purposes or to use my special
knowledge of organization structure, employee capabilities or identities for
such purposes.  I agree that, for six months following the effective date of
termination of my employment with MIPS, I will not directly or indirectly
solicit, induce, recruit, or encourage any of the employees of MIPS to leave
their employment either for employment by myself or by any other person or
entity.


BY MY SIGNATURE BELOW, I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTAND THIS
EMPLOYMENT TERMINATION CERTIFICATE.

 
 

Maury Austin                            Employee Name        /s/ MAURY
AUSTIN              November 9, 2011                Employee Signature   Date  
   WITNESS:    /s/ PATRICIA LEEPER             November 9, 2011                
 Date  Name (Print):  Patricia Leeper                   

 
 
 
 

--------------------------------------------------------------------------------

 
